DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 10/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all 

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Line 4 of claim 8 has been amended to require the means to be for removing both the needle and a cap of the needle; however, throughout claims 8 and 9, this means is referred to as only “the means for removing the needle”. All references to this means in claims 8 and 9 should be amended to recite “the means for removing the needle and the cap of the needle”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: The phrase “making the needle to perform” on lines 18-19 is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to recite that the means is “adapted to be moved in a rotary direction by turning said means […] and making said means […] slide onto the protruding end”. This limitation is not supported in the original disclosure and, therefore, constitutes new matter. Although the original disclosure supports both rotary motion of the means 8 on the protruding end 4 (Page 2, Line 30 – Page 3, Line 2; Page 3, Lines 21-22; Page 14, Lines 15-16) and sliding of the means 8 on the protruding end 4 (Page 3, Lines 20-21; Page 4, Lines 14-15), it does not support rotary motion making the means slide on the protruding end as is claimed. Any reference to screwing motion (which is rotary motion that results in sliding motion) is in regards to the movement of the needle 6 relative to the means 8, not of the means 8 relative to the protruding end 4. It is noted that a similar rejection for a similar limitation was set forth in the last Office Action.
Claim 8 has been amended to recite “continuing to rotate the means […], the means […] making the needle to perform a rotary motion on the protruding end of the rotation of the needle 6 relative to the means 8, not the means 8 relative to the protruding end 4 as claimed.
Claims 9-11 and 13 are rejected due to their dependence on claim 8.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8: Due to the amendments made to claim 8, the phrase “the screwing” on lines 10-11 lacks proper antecedent basis. It is unclear as to which previously recited action this phrase is intended to refer or if it is intended to introduce the action of 
Re claim 8: Lines 7-13 have been amended to recite “the means for removing the needle [and the cap of the needle] being adapted to be moved in a rotary direction by turning said means for removing the needle [and the cap of the needle] and making said means for removing the needle [and the cap of the needle] slide onto the protruding end, to remove the needle and the cap of the needle from the protruding end, the turning of the means for removing the needle [and the cap of the needle] causing both a rotary motion and a sliding of the means for removing the needle [and the cap of the needle] on the protruding end of the syringe body” and lines 15-20 have been amended to recite “a rotation of the means for removing the needle [and the cap of the needle] causing first an abutment of the means for removing the needle [and the cap of the needle] against the cap, disconnecting the cap from the syringe and then, continuing to rotate the means for removing the needle [and the cap of the needle], the means for removing the needle [and the cap of the needle] making the needle to perform a rotary motion on the protruding end of the syringe to disconnect the needle, together with the means for removing the needle [and the cap of the needle] from the syringe”. Both of these passages appears to repeat many of the same limitations albeit with different language (i.e. the various recitations related to rotating, sliding and disconnecting/removing) and, therefore, it is unclear if the claim is simply repetitive or if it is attempting to claim different limitations. For the sake of examination, claim 8 is interpreted as set forth below. Accordingly, it is suggested to amend claim 8 as follows (which incorporates corrections based on the above rejections and other 112(b) it is noted that this suggested amendment does not overcome the 112(a) rejections set forth above):
“A syringe comprising: 
a syringe body adapted to accommodate slidingly a plunger, the syringe body having a protruding end adapted to allow a base end of a needle to be mated on the protruding end, 
means for removing the needle and a cap of the needle, wherein the means for removing the needle and the cap of the needle are adapted to be interposed between the syringe body and the base end of the needle when the base end of the needle is mated to the protruding end, and
a washer, wherein the washer is provided between the means for removing the needle and the cap of the needle and the base end of the needle when the base end of the needle is mated to the protruding end and wherein the washer is arranged to be in contact with the cap, so as to allow the means for removing the needle and the cap of the needle to abut against the cap of the needle,
wherein the means for removing the needle and the cap of the needle are both rotate and slide on the protruding end of the syringe body when the means for removing the needle and the cap of the needle are rotated in a rotary direction, such that rotation of the means for removing the needle and the cap of the needle first causes and the cap of the needle against the cap, disconnecting the cap from the syringe, and then[[,]] continued rotation causes and the cap of the needle, from the syringe”.
For the sake of examination, this is the interpretation applied to claim 8.
Claims 9-11 and 13 are rejected due to their dependence on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (PG PUB 2014/00025017) in view of Mudd et al. (PG PUB 2009/0143746).
Re claim 8, Horita discloses a syringe (as seen in Fig 8a – comprised of the body seen in Fig 9b with the means seen in Fig 11b) comprising: a syringe body 41+42 (Fig 
Horita does not disclose a washer, wherein the washer is provided between the means for removing the needle and the cap of the needle and the base end of the needle when the base end of the needle is mated to the protruding end and wherein the washer is arranged to be in contact with the cap, so as to allow the means for removing the needle and the cap of the needle to abut against the cap of the needle. Mudd, however, teaches providing a washer 46 (Fig 8) between an annular body 30 (Fig 8; like body 62 of means 6 of Horita) and a base end of a needle 36 (seen in Fig 8, labeled in Fig 7; like plug 5 of Horita) when the base end of the needle is mated to a protruding end 28 (seen in Fig 8, labeled in Fig 2; like protruding end 41 of Horita), wherein the washer is arranged to be in contact with a cap of the needle so as to allow the annular body to abut against the cap (as set forth earlier in the rejection, the “cap” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that this configuration is achieved with a complimentary-sized cap)  for the purpose of resisting leakage and undesired dislodgement (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horita to include a washer, as taught by Mudd, for the purpose of resisting leakage and undesired dislodgement (Para 33).
Re claim 9, Horita discloses that the means for removing the needle and the cap of the needle comprise a tubular body 62 (Fig 11(b), 11(d)) adapted to be mated to the protruding end of the syringe body (as seen in Fig 8(a); Para 78,83) and to allow engagement of the base end of the needle in the tubular body (it is noted that the 
Re claim 10, Horita discloses that the tubular body allows the screwing of the base end of the needle in the tubular body (it is noted that the phrase “allows the screwing of the base end of the needle in the tubular body” is a functional recitation and, as set forth in the rejection of claim 8 above, the “needle” and its “base end” are not a part of the claimed invention; since tubular body 62 includes threads 61 therein, one of ordinary skill in the art would recognize that the threads 61 would allow screwing of a complimentary-shaped base end of a needle (like it allows screwing of threads 53 of plug 5 in Fig 8(a)) and this limitation is met).  
Re claim 11, Horita discloses that a diameter of a hole (the hole which includes pieces 641 therein, as seen in Fig 8(a)) of the tubular body directed toward the syringe (as seen in Fig 8(a) is equal to, or greater than, a diameter of a hole of the base end of the needle that is adapted to be connected to the protruding end (as set forth in the rejection of claim 8 above, neither a “needle” nor its “base end” are a part of the claimed invention and, therefore, neither is its “hole”; since protruding end 41 is of a smaller diameter than the hole of the tubular body and one of ordinary skill in the art would recognize that a complimentary-shaped base end of a needle would be the same as or 
Re claim 13, Horita discloses that the tubular body has slots (formed between threads 61, as seen in Fig 8(a) and 11(d)) adapted to allow the engagement of wings defined at the base end of the needle (as set forth in the rejection of claim 8 above, neither a “needle” nor its “base end” are a part of the claimed invention and, therefore, neither are its “wings”; since one of ordinary skill in the art would recognize that the slots are wide enough to receive complimentary-sized wings (since they receive wings 53 of plug 5, as seen in Fig 8(a)), the limitation is met).

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered.
Applicant’s arguments directed to the previously-set forth and maintained 112(a) rejection have been fully considered but they are not persuasive. Applicant argues that (1) “the specification clearly provides that the needle removing means can slide on the end part 4 of the body 2 of the syringe” and (2) “the specification clarifies that the means for removing the needle are moved on the end part 4 of the body 2 of the syringe by turning them onto the end part and thus making them slide on the end part 4, i.e., a screwing motion”. Applicant does not refer to any particularly passages or locations in the Specification support their arguments. 
Regarding argument (1), the Examiner does not disagree that the Specification supports that the means 8 can slide on the end part 4 (such as on Page 3, Lines 20-21 as it is claimed. Please see the 112(a) rejection above for further explanation.
Regarding argument (2), the Examiner respectfully disagrees that the Specification supports that the means 8 slides on the end part 4 as a result of the means 8 being turned. As set forth in the 112(a) rejection above, sliding of the means 8 and turning of the means 8 are both supported but it is the action of the turning causing the sliding that is not supported. Please see the 112(a) rejection above for further explanation.
Applicant’s arguments directed to the previously set forth 102(a)(1) and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783